Citation Nr: 0912685	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of death of the Veteran. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1979 to 
November 1995.  The appellant is the Veteran's surviving 
spouse. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issue of entitlement to service connection for the cause 
of death of the Veteran on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied service 
connection for the cause of death of the Veteran.  Although 
notified of this decision later that month, the appellant did 
not appeal. 

2.  The evidence received since the April 2003 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim. 
 




CONCLUSIONS OF LAW

1.  The RO's April 2003 decision that denied service 
connection for the cause of death of the Veteran is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008). 

2.  As evidence received since the April 2003 denial is new 
and material, the requirements for reopening the claim for 
service connection for the cause of death of the Veteran are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of 
death of the Veteran, and the finding that remand for 
additional development of the claims on the merits is 
required, the Board finds that no further discussion of VCAA 
compliance is warranted at this time.



Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO denied the claim for service connection for the cause 
of death of the Veteran in an April 2003 rating decision.  
The appellant was notified of the decision that same month.  
She did not file a timely notice of disagreement.  Thus, the 
April 2003 decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2008).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the April 2003 decision 
included service treatment records, a death certificate and a 
lay statement from the Veteran's child.  The RO noted the 
Veteran died from ischemic heart disease, that he was not 
service connected for a heart condition, that his service-
connected respiratory condition was rated noncompensable at 
the time of death, and that there was no medical evidence or 
medical opinion which stated a relationship between the 
Veteran's death and service or a service connected 
disability.

The pertinent evidence added to the record since the April 
2003 rating decision consists of private medical records, an 
autopsy report and a letter from the Department of the Navy.  
The Board notes that the autopsy report contains detailed 
information concerning the Veteran's cause of death to 
include information that there was cardiomegaly with 
concentric left ventricular hypertrophy suggestive of a 
component of hypertension, and heavy lungs suggesting 
pulmonary edema.  Review of the service treatment records 
indicate that there were several elevated blood pressure 
readings, with the highest being 146/96.


Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for the cause of the Veteran's death is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the Veteran's cause of 
death, is reopened.


REMAND

The Veteran was discharged from active duty on November 30, 
1995.  He was subsequently service connected for acquired 
demyelinating sensorimotor neuropathy of the left and right 
ulnar nerves; osteoarthritic changes of the right knee; 
lipomas of the back and right thigh; tinea pedis; bronchitis 
and recurrent pneumonia; and left knee injury residuals.  The 
Veteran's certificate of death indicates that he died of 
ischemic heart disease on March 1, 2003.      

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Board notes that the autopsy report contains detailed 
information concerning the Veteran's cause of death to 
include information that there was cardiomegaly with 
concentric left ventricular hypertrophy suggestive of a 
component of hypertension, and possible pulmonary edema  The 
Board additionally notes that there is a showing of some 
elevated blood pressure readings in service as well as 
evidence of many blood pressure readings within normal range.  
The Board is of the view that a further medical opinion 
should be obtained on remand.  38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the pendency of this appeal the Court issued a 
decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, in general, 38 U.S.C.A. § 5103(a) notice for a 
dependency and indemnity compensation (DIC) case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  In addition, the 
Board notes that notice of the type of information and 
evidence necessary to establish an effective date for the 
benefit on appeal has not been provided in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
corrective notice can be provided on remand. 
 
Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that provides (1) a statement 
of the conditions for which a veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.  Additionally, send the appellant 
and her representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman.

2.  Arrange for review of the Veteran's 
claims folder by a VA physician to 
determine whether a service connected 
disability or condition related to service 
contributed substantially or materially to 
cause death, combined to cause death, or 
aided or lent assistance to the production 
of the Veteran's death from ischemic heart 
disease.  The examiner must review the 
entire claims file, and should provide a 
complete rationale for any opinion 
expressed.  In rendering his/her opinion, 
the examiner should address whether the 
elevated blood pressure readings in 
service represent the onset of 
hypertension and if so, whether 
hypertension materially contributed to 
cause the Veteran's death.  In addition, 
the examiner should address whether the 
Veteran's service connected bronchitis and 
recurrent pneumonia impacted the possible 
pulmonary edema noted on autopsy and/or 
materially contributed to cause the 
Veteran's death. 

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


